Case 1:20-cv-03747-NRN Document 151-3 Filed 09/03/21 USDC Colorado Page 1 of 7




                            EXHIBIT B

                     (Bergsieker Affidavit)
Case 1:20-cv-03747-NRN Document 151-3 Filed 09/03/21 USDC Colorado Page   Case 1:19-cv-00915-JLK-SKC Document 94-1 Filed 02/16/21 USDC Colorado Page 1 of 6




                                                                                                                      EXHIBIT 1
Case 1:20-cv-03747-NRN Document 151-3 Filed 09/03/21 USDC Colorado Page                       Case 1:19-cv-00915-JLK-SKC Document 94-1 Filed 02/16/21 USDC Colorado Page 2 of 6




                                                                                                     The Survey of Law Firm Economics
                                                                                                               2019 Edition

                                                                                                                             Conducted and Published by




                                                                                                                                             --   &    --



                                                                                                                           150 East 42nd Street, Mezzanine Level
                                                                                                                                   New York, NY 10017
                                                                                                                                     (888) 770-5647
                                                                                                                                 almlegalintel@alm.com
                                                                                                                               www.almlegalintelligence.com


                                                                                                                                       Released: 2019

                                                                           All rights reserved. No part of this work may be reproduced or copied in any form or by any means, graphic, electronic or mechanical, including
                                                                          photocopying, recording, taping, or information and retrieval systems, without prior written permission of the publisher. For permission, contact
                                                                                                                     customer service at 888.770.5647 or almlegalintel@alm.com.

                                                                                                                                    © 2019 ALM Media Properties LLC




                                                                                                                                                                                           2019 Survey of Law Firm Economics: Title Page
Case 1:20-cv-03747-NRN Document 151-3 Filed 09/03/21 USDC Colorado Page   Case 1:19-cv-00915-JLK-SKC Document 94-1 Filed 02/16/21 USDC Colorado Page 3 of 6




                                                                                                                                             2019 Survey of Law Firm Economics: Introduction
Case 1:20-cv-03747-NRN Document 151-3 Filed 09/03/21 USDC Colorado Page                      Case 1:19-cv-00915-JLK-SKC Document 94-1 Filed 02/16/21 USDC Colorado Page 4 of 6



                                                                                                  REGION
                                                                                                  STANDARD HOURLY BILLING RATES
                                                                                                  As of January 1, 2019
                                                                                                                                                                      Rate
                                                                                                                                                                  Lower                Upper     Ninth
                                                                                                                               Number of   Number of   Average   Quartile    Median   Quartile   Decile
                                                                          Region/Status                                         Offices     Lawyers       $         $          $         $         $
                                                                                                  Equity Partner/Shareholder       2          76        $524      $468       $513      $578      $650
                                                                          Mountain                Non-Equity Partner               2          51        $476      $410       $475      $525      $605
                                                                                                  Associate/Staff Lawyer           2          42        $310      $290       $310      $320      $330

                                                                                                  REGION BY YEARS OF LEGAL EXPERIENCE
                                                                                                  STANDARD HOURLY BILLING RATES
                                                                                                  As of January 1, 2019
                                                                                                                                                                      Rate
                                                                                                                                                                  Lower                Upper     Ninth
                                                                                                                               Number of   Number of   Average   Quartile    Median   Quartile   Decile
                                                                          Region/Years of Experience                            Offices     Lawyers       $         $          $         $         $
                                                                                                  Under 2 years                    2           7        $287      $290       $290      $290      $300
                                                                                                  2 or 3 years                     2           9        $299      $300       $310      $310      $320
                                                                                                  4 or 5 years                     2          14        $306      $290       $305      $320      $330
                                                                                                  6 or 7 years                     2           7        $323      $300       $320      $340      $370
                                                                          Mountain                8 to 10 years                    2          15        $383      $325       $360      $395      $500
                                                                                                  11 to 15 years                   2          24        $425      $393       $423      $445      $475
                                                                                                  16 to 20 years                   2          14        $449      $415       $445      $475      $505
                                                                                                  21 to 30 years                   2          37        $504      $465       $495      $535      $610
                                                                                                  31 or more years                 2          59        $556      $495       $540      $605      $670

                                                                                                  FIRM SIZE
                                                                                                  STANDARD HOURLY BILLING RATES
                                                                                                  As of January 1, 2019
                                                                                                                                                                      Rate
                                                                                                                                                                  Lower                Upper     Ninth
                                                                                                                               Number of   Number of   Average   Quartile    Median   Quartile   Decile
                                                                          Firm Size/Status                                      Offices     Lawyers       $         $          $         $         $
Case 1:20-cv-03747-NRN Document 151-3 Filed 09/03/21 USDC Colorado Page                      Case 1:19-cv-00915-JLK-SKC Document 94-1 Filed 02/16/21 USDC Colorado Page 5 of 6



                                                                                                   Equity Partner/Shareholder       8         806        $603      $510       $595      $685      $775
                                                                          Over 150 Lawyers         Non-Equity Partner               8         460        $524      $410       $490      $610      $735
                                                                                                   Associate/Staff Lawyer           8         900        $408      $310       $400      $500      $570

                                                                                                   FIRM SIZE BY YEARS OF LEGAL EXPERIENCE
                                                                                                   STANDARD HOURLY BILLING RATES
                                                                                                   As of January 1, 2019
                                                                                                                                                                       Rate
                                                                                                                                                                   Lower                Upper     Ninth
                                                                                                                                Number of   Number of   Average   Quartile    Median   Quartile   Decile
                                                                          Firm Size/Years of Experience                          Offices     Lawyers       $         $          $         $         $
                                                                                                   Under 2 years                    7         122        $334      $260       $360      $395      $415
                                                                                                   2 or 3 years                     8         197        $364      $290       $380      $450      $470
                                                                                                   4 or 5 years                     8         150        $389      $300       $420      $470      $500
                                                                                                   6 or 7 years                     8         145        $425      $325       $450      $515      $550
                                                                          Over 150 Lawyers         8 to 10 years                    7         188        $451      $365       $448      $550      $570
                                                                                                   11 to 15 years                   8         290        $489      $380       $465      $590      $658
                                                                                                   16 to 20 years                   8         242        $528      $435       $503      $610      $705
                                                                                                   21 to 30 years                   8         464        $567      $470       $550      $673      $755
                                                                                                   31 or more years                 8         547        $614      $520       $595      $700      $810

                                                                                                   POPULATION AREA
                                                                                                   STANDARD HOURLY BILLING RATES
                                                                                                   As of January 1, 2019
                                                                                                                                                                       Rate
                                                                                                                                                                   Lower                Upper     Ninth
                                                                                                                                Number of   Number of   Average   Quartile    Median   Quartile   Decile
                                                                          Population Area/Status                                 Offices     Lawyers       $         $          $         $         $
                                                                                                   Equity Partner/Shareholder      24         1299       $524      $400       $515      $640      $730
                                                                          Metropolitan             Non-Equity Partner              21          611       $497      $385       $460      $600      $705
                                                                                                   Associate/Staff Lawyer          25         1236       $367      $270       $335      $460      $550

                                                                                                   POPULATION AREA BY YEARS OF LEGAL EXPERIENCE
                                                                                                   STANDARD HOURLY BILLING RATES
Case 1:20-cv-03747-NRN Document 151-3 Filed 09/03/21 USDC Colorado Page                      Case 1:19-cv-00915-JLK-SKC Document 94-1 Filed 02/16/21 USDC Colorado Page 6 of 6



                                                                                                   As of January 1, 2019
                                                                                                                                                                   Rate
                                                                                                                                                               Lower                Upper     Ninth
                                                                                                                            Number of   Number of   Average   Quartile    Median   Quartile   Decile
                                                                          Population Area/Years of Experience                Offices     Lawyers       $         $          $         $         $
                                                                                                   Under 2 years               25         191        $295      $205       $280      $380      $415
                                                                                                   2 or 3 years                24         262        $335      $250       $315      $430      $450
                                                                                                   4 or 5 years                25         234        $344      $265       $310      $450      $480
                                                                                                   6 or 7 years                25         215        $376      $285       $330      $500      $550
                                                                          Metropolitan             8 to 10 years               23         275        $409      $310       $385      $525      $570
                                                                                                   11 to 15 years              25         432        $444      $338       $410      $560      $625
                                                                                                   16 to 20 years              24         350        $476      $365       $455      $590      $673
                                                                                                   21 to 30 years              24         643        $520      $415       $510      $625      $725
                                                                                                   31 or more years            24         824        $555      $450       $550      $650      $765

                                                                                                   INDIVIDUAL LITIGATION SPECIALTIES BY YEARS OF LEGAL EXPERIENCE
                                                                                                   STANDARD HOURLY BILLING RATES
                                                                                                   As of January 1, 2019
                                                                                                                                                              Rate
                                                                                                                                                               Lower                Upper     Ninth
                                                                                                                            Number of   Number of   Average   Quartile    Median   Quartile   Decile
                                                                          Specialty/Years of Experience                      Offices     Lawyers       $         $          $         $         $
                                                                                                   Under 2 years                4           4        $241      $205       $243      $278      $295
                                                                                                   2 or 3 years                 3           8        $268      $250       $290      $300      $330
                                                                                                   4 or 5 years                 2           5        $310      $305       $305      $325      $325
                                                                          Other Litigation         6 or 7 years                 6          13        $352      $305       $355      $395      $425
                                                                          Specialty (**Did not
                                                                                                   8 to 10 years                6          18        $413      $350       $403      $485      $550
                                                                          have category for
                                                                          Insurance - Plaintiff)   11 to 15 years               6          25        $464      $370       $445      $575      $675
                                                                                                   16 to 20 years               7          33        $475      $445       $460      $510      $610
                                                                                                   21 to 30 years               8          45        $544      $450       $530      $640      $730
                                                                                                   31 or more years             9          59        $560      $455       $550      $625      $775
